ees 2:19-cv-00193-TBM-MTP Document 154 Filed 01/19/21 Page1of7 ~

Ses S.Saes Blut. R67

 

i A Ye hehe as 7" al (alll
JAN 29 2021

 

 

 

 

 

CASE# 2:19 w OWS * Ao

Py

 

Th) Re * Eom ~

 

 

Srbeomm, etic Ate,

 

Va

 

Pon uillac et. peed 2%
a ie =

 

 

 

 

a ie, oly ieda

oe Ce ee Coe

 

 

 

TTheae’ A perry lloeente Diouss ray tities Suck:

 

 

The “hrenhak’ of Gombeact law holds in) - pat that:

 

‘Lhd DAC ang he Aecgpted by Silence

 

ACcenyptiicA hi, wet tae deel

 

 

 

A poeeficmnsate ce otha Reguasted | Farcadercductty tote

 

 

 

Pen wy {Vae's Atheqed Counsel of Recoed, Ans Neden. Chiu

 

tha wo tnesbenck@ owet thattey never hapecl...

 

 

Om NOU. &8, 2020 at / IT pin Fenneiflltc. Lhecugh £

 

Nicsle Metend, seta He folllocialy Alek Kecewing A Kesponse

 

hep Ronn ue knhopea (oA hapo J Respectiin) Diy ns Pesce

 

ice Ai iocues Chae ds &Y Army llc. Ma hensabreth’,

 

 

Nidale Weck the-fllevorng f’Tislendl aig Piel Delibocitaly miseep-
Kesensbethuve. Shetli mente:

 

 

 Therefope we [¢ Collecr ue] wild mek be sxe byiltt-

 

Lng Aes} Aticlavct c clo wet 2c -ho Any ‘Corben -

 

 

ck pith foil, fad ‘ia! wet paying 4 ee paypthing « in
Dec. Mb-l tee URAL ape. Ze),

 

 

 

 

 

 

 

 

 
is Case 2:19-cv-00193-TBM-MTP Document 154 Filed 01/19/21 Page 2 of 7 ©

|
;
11

 

 

 

Cos hy parc -beough Lerrcaled Counsel, pctenig As Liceried Atto-
Rivey s, Sheted that there Wes np Conrbeact; Asthere LUAS io
___iag ite Respowd Yt whens Llustex Konule kahapen Ke a
—enuds~te-the “OASe “eo Ablend A Depositier, Wtth A Conidite-
comal Accephwece of the ofc, Nicole, pRovibar PReper
| Rejection 6f counter offer, Ths Documents Penny fac Aud
ES CoCo spiettocs re iniowledgthle ether DLG) te Res ___

Poubd pad iP they elect, o pt-o ut

|) Te obe CPlerse-takes Tudicial Kusounledge” wistid) that
kahaper's Caubeact Sbtted the followin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: weather by Respridents@ piluze dudoe Re Reel be
R espenid ford peovise the Requested... tt Shall be hell —___

Bail 7 cea Badd usted. anid Agneed to by all prrekins,..“ (Sees hebiter

See Refihal oP Bansyltte.,C0. M4 Respond Gonsatit
| hed a act unelee he S Chine ny pecans,” Clause (Docteme\, This tp

Natbar Admitted by Counsel Alleged) tore (11, AS a
sepa eee ¥ | ZZ ni =
Shin, [AReuyh L 2 Ligcosctio Gliasle wut tL pacdhaje
5 ee ! eee th Perea ya SS
____ Prpiplllta + besccintlad Tstedztee). Lespypllac hdiitls te

ee YO Sif Mot 2 Resend: feunille fednils Ae oe
eae Keg. gto freien a a...

AS the Rebibertzens precess is A prewete R ie

ON || pee) Beodencen) Lhe /acti&s [9use $5], mud ach szects i)

“ this Mgpeemeanty oi 2d / LUE Foc pork el ee entail caida
|| a eg hs, wekcer, senvicas, the Aebitretler mip ee],

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
’ Case 2:19-cv-00193-TBM-MTP Document 154 Filed 01/19/21 Page 3 of 7 ~

 

The Conrhenct DecumenthedlA price Kelateoshp & Pee

 

 

Lhe Lacks, the [kine Keléteessship i al Lote bua

 

 

f

| Zhuds RMN, Loaitrens Kivewledge Aud Diz preteen) be Kep- nai

 

cad, However, Since Morctapye evinences A Dekt, As such Repres~
entts A Secuedgtoe a Debt Thoda |, Aad Diw~to Chesin. cP Cabstect., eed

 

 

 

fil, obligiatedy oT a eee oan “

 

 

2] ucterttzon) ee ee wth held
caitlin Le fi Sats \ Uchal wtremetun Cow coen uty gain debt Ko

Madera involved ta map-kiug the (pas “- Deuctecha Rak. Reabed,

 

 

 

Blo N 4S. 2 21Ceock); Also Reyulatean Z oF tho PT, Ci A eres
Ls08 Ledl- E92.

 

 

TZ. NOW THAT THE Recorens Evinences THE FACTS‘

 

 

 

 

Fenny (Mac Admets fo Servicing A [Both] Loanwis1, Azel
once tk Recewwed INqULRY Aste the MatecreP-the Loms’ awd the. the

 

 

Diebire cP-the De bere be So by both Conse.

 

 

 

Acts Stup rat Pallusks Be cpanel comstrtutis fpeRs

 

Bemioce’ such WAS oAictS, Actes Funct) ce-Rachee les
eAuce ial ard gainake OM. wl eauestl el prnountarsy to Assist

 

 

The fhe brhestoe wes only te Determine Pthere ws A

 

defutlt, asthe Keg uest-ppe prebiber-lers wes tee Summey

 

Dispositun (Ser! = Perunciete Su mam Frkes Dispos then’ ae Sp An

 

0
a SPER Preticinag MECESSARY: hai sa ers Mac-uis ee,

 

qapertunitty to Rx Span yes Challenge we Bese Aebie rts

 

pias WSLS S 4, LO, YL Ff) Hey  Remipansectille/ moot

 

 

 

 

 

AS pede 2 SO ulne Sp en age = offen ak Charge foot by

 

 

wlenteritl Codduct, V1, fediils LbatLte ey Mb Nb (hse

 

 

 

 

Acti), Hite Lhe he WAS AD engin Dehn wel HhidLey

 

Wee Liou leila of Dt] bo Kespud.

 

 

JEL; Den chun, ALL oust & Tirta rhage s

 

 

 
|
* Case 2:19-cv-00193-TBM-MTP Document 154 Filed 01/19/21 Page 4of7 °

 

 

Whew Leni. Keguesteel the Qukth

 

 

th te ke- oy Ani ot fetid Camypleunlt, LES

 

 

 

exs A-Meaw, Since A Me ease Reesiniy over Avy. Se ote

don of precoodin gs Vib lala s=the Dire. Process Clpece =
of’ the bi i the akdek vor invalid, Vow-viertzd

 

under Rule (0 1 Cereal Puleanl Cahier wees,

 

 

 

Plonce Nonke Ae te is welll established “De Crpteoss ao

 

Must Mitteh” Of Exch Abe Dohwsite Plerdings, ‘PM, 's Crpstein

 

Ls Invcoevnect, (¢ nat pRoper , is qvshin conte iaeenite

 

(rt A -b be pusted that P.M Chauged the Cartons
by Ponenuduug Coyaplarott, Aud pee Detthned to kerio Letter, a

 

 

 

unstel PLM, Ongeracts the Caples ot notice: a

 

hootkin ieee with ule Plpecs And may. he subjectte Nheo/U-Cryn-

 

 

plienice, NON Respense fp. es re ae

 

 

 

 

Discar Jes} fequest involues is beige

 

 

Riera) Aid nese lent al Pelbmenseur liegt Rolatzal Terfeye-

 

Medeor. As Long, avd S Loc. Sees =e clude Okage

 

 

pirate I, ara judicra Sunctisn [fcr a aie

 

Ned ume SOLE POT, ) Lecbe niet hth. aaa

 

 

e, Tehnsens 08 toil Kalnapén. 4 there Agmeementt grsetts-Lhis

 

fe Hee enapaceliea. LAL preteis Kespectiny fehl ese eees

 

 

Bes Vesey Mlsilendaig Poe 12a) ita rt

 

 

Ll Ne wv0e Aad fe A gantled, ae etitned.

 

 

HUSWELAL, BM: VAs Acacel Lech els Le edb fo.iit- 25S etn! -

 

LV. eee ee oe ~ssinicipscaa Pale ogi a eae perc ltt

 

 

 

 

 

Mle Do hereby [UWE ICE + gps te Dineen te —
Sutfled by £111, ped Challenge Ley ge TE. “thine

 

eae O. fy 2, ps the Vik Clee Legh =: Sees —

 

Leib 2Legey aa they: eT hal an Ae Tee

 

OR | EEE pact, Muse the tints L.. 4 TE £s Not PRM EE — aeesiebiilick tr.

 

live. eat Venue As freseribekd wa £ PLL pra syeciPact,

 

al had Pps Shell fei Balan fl ele

 

 

 
' Case 2:19-cv-00193-TBM-MTP Document 154 Filed 01/19/21 Page 5of7 °

 

 

eed “Thau-te paeove the tasbentbellnngee ss anid thre Consber-

 

 

RU te Crehez Aye (S22 Us 193,19S%. Age Not peremmswe

 

= ching Venile oie Norte. |

 

37.. HTP Ne Cowret 6S sp eee”

 

 

 

. Sh ca tg Saeed

a S Restlenrt ofthe olisbeict wobthin Wheh i

 

“in Av Action inthe SAme Court ~

 

 

 

= Raw dishect withy Wohech .~

 

 

810... United Shites Crwetins nad Re the disherct whereurs”

 

Sila. ites Shites Cowtt mi pad Pethe Disbretct- yjhecep*

 

Siz... Nokce PMokenite (Acre... must be seaved ... lutt-

 

 

hid three moths... Notzce eh ateteen) (0) AA

 

in) the SAme Court... of poy Dishert coitus which.

 

* bro sot: iv-the SAme Court mny mike ay ceden,”

 

 

 

Le pote that ict as Must aperoytVts wot pocaliasie, se

 

tw ) Aard-tre thelr beck whereta,lusttpeai” a ciate le mama

 

 

 

The Tr Aap “Disber st cla cali ea te Lhe
Veziee} Sen CHAI mat be sane \O@ or Il

 

 

 

 

 

mw. Kule GO Yors cede!

 

 

te ae 2020 (2:11 sre LO 8S bit?) the

 

hyert LU Auned CAAL Lele. HINES. Pipe De Vesely) otlatlizen Shy,

 

ts fu2 eecshicLz on), Lhnidert the. Fira 2 ron He Deshene

 

herein Lhe Juned wis issise,“iibiis Opselllessypspyp', Che Cow ___

 

 

 

Lad Sheek teeccislictewd Uildese LAS 299, “here. és Wwethuhug
Alliahle About’ Must genost 4

 

Couricls te 4 arerorte Copnipren ition? in_All Oheses.... “Le 2 US SIG.

 

SC 200%), ai! ConterReanice of, weicdizbey. de Pil.

 

Aiden) Aecriabue ts : Cogptenatech Zo SCs vss

 

ALECUCUAK, SA/D LR GAP., | Superesanles o25LSC 2/335;

 

 

 

 

Lens e PLUS (- 1b, heces~ a He

 

 

Ch tet (5 GUA ths paderit-k Conyptess tnste CAUSE A=
cy

 

 

 
' Case 2:19-cv-00193-TBM-MTP Document 154 Filed 01/19/21 Page 6 of7 °

 

 

 

 

forcement frusta Aebitenteon fgreements sd the

 

 

ssocuated Lhiniacks. fos tall” Stetzcd  Hllt, Wesast Mens

 

Whatthe Courds Must gent ppus. qyertbivg jldsdictiy
Ls the Cruel A 2 iin - ins see tee |

 

 

 

 

 

7 xp the opt ti fosled Kit hapen’ ethon) AiG ; ii

A ars in) pid Fe Dethact wherein tho flited lies

 

 

We /issiticd / Doliesceid, pu this Covistetiile aE, pnd

 

 

 

Malt be lprepeectety, :

pp
|

 

 

 

0 Ting) ng Da

 

  

Ly) | mespitig Gear) © hs Yet-le be pddicessed. LZ preesense ____

 

 

led tmely, upad Wiotatrcrteer cP Suck & CMege, Dhjectto (nek

 

 

 

 

 

Reena llc has filed to Reguestfee Medced stlen,

 

Lwherw ct intétadthe “Amended fling e Exp Such frrliiee, unwed

ae 7 4 Aigkt te Oonyplin) fine ave Showel atte Sugosed DByesitia ic en

 

 

=p
such Majle Acceptrhle, it MOC veri exeiIl

We Pemmd Girreubiay heteahip cel Ae issue ge

Na ite srs

con, ALboeyy k—

  

 

 

Change sar-terems © (Rriceple sari PSU dates Not Coitstelile

 

AS xen tt tafe HELL reed by Lopiletct / 2 feboerapaice.

 

| fe wa sito oF ferinyflacbeiny Represented by the Gu

~

nosel), siwce Contbenct fs the’ Sublect methere’, we Al a

 

pt the

me hou PENN ee eee

 
 

 

 

al the Dewaned pat TE SOG: oD
_iA pe Lhe tekae ND LW ORL KCGNIS2 th anita

  
   
 

Ye Sus _feyzectng tno fe eae ee a
Sipe gg aad digratingd

 

 

l

 

 

 

| Aud Abe en) Hd excvee af Porinspllc drobialt- spectig He

 

———— = areas a — a
" Case 2:19-cv-00193-TBM-MTP Document 154 Filed 01/19/21 Page 7 of 7 °

 

 

Vwwitext Len, Deeb Leh ol) Chelleage Sys) by Us

ms

 

 

 

As tothe Oeeseilt- Dery fo jaa Kesperkse, fA
Oellengpe,

 

 

Abe (2101, ples pldinillcA #fhtd 2 daety he Kase

 

 

dL te Kithapen 4: Bhan Lute é Md ctype Hype’ 2

 

   

 

     

 

 

 

E. e bast

 

 

 

= w ; jug Lo oy |
pre Tocspastt un Resalictens Upay cg py MateoeeAch-

 

thereteen), rid hu Ad Aélanel God o Hyecemenlt;, Rud fileel

 

Kesentd. Thertk LEnrey MAC Sy Sih ye ih ie oh

 

Victim cOfRhud ne Mikeepreseith-ten), pve Ml<Corscluct-by

 

frabcirHtpe nol age Undue Mens, thus Ni cree ford we.

 

 

Must Cocibrnto—te issiet-col Denissal of He Leipreel

CBMs «

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_
__ L142 Do hékehy. freesene nis Ceacyp Hill ebauit, Doe
tthe Sait Alka Lndppinins Peclie ates, a Zugle-
Zs £8!
ou test hawt Tutdemitcer,Wwitvessed by oreh, is peesenttec
a Lider pemalty of pert. fod Die. Beleibiclews +P other —
boise pn-thic aay, It zoel Ses holy wc Gof 7 SOB
By
= f ge Si :
sl, Bact Bae... es
S$): Savy Cowlolle <
a/; LIBR L MMeollett Sea
yf ee Keahnnca S
G oa ae
*“™ a hie tic Score a
sf; Sth een (pebiterctean: Locales ae
of! MN ipale Bh Su) cae

 

Z); Khe fle Gee

 

 

 

 
